FILED
                            NOT FOR PUBLICATION                               MAY 19 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARIA LUZ ACIBO SANTOS,                          No. 10-72840

              Petitioner,                        Agency No. A096-402-179

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 15, 2014**
                             San Francisco, California

Before: GRABER, W. FLETCHER, and PAEZ, Circuit Judges.

       Maria Luz Acibo Santos (“Santos”), a native and citizen of the Philippines,

petitions for review of a decision of the Board of Immigration Appeals (“BIA”)

affirming the denial of her application for special rule cancellation of removal

under 8 U.S.C. § 1229b(b)(2). Santos asserts that she qualifies for special rule

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal because she was subjected to extreme cruelty when her

husband abandoned her in the United States.

      We have jurisdiction to review the nondiscretionary determination of

whether an applicant has shown extreme cruelty under § 1229b(b)(2). Hernandez

v. Ashcroft, 345 F.3d 824, 833-35 (9th Cir. 2003). Accordingly, we review the

BIA’s factual determination regarding Santos’s eligibility for removal for

substantial evidence. Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008).

      In order to qualify for special rule cancellation of removal under §

1229b(b)(2), an applicant must meet five enumerated requirements, including that

“she had been ‘battered or subjected to extreme cruelty’ by a spouse who is or was

a United States citizen or lawful permanent resident.” Lopez-Umanzor v.

Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005) (some internal quotation marks

omitted). The concept of extreme cruelty is reserved “for something other than

physical assault, presumably actions in some way involving mental or

psychological cruelty.” Hernandez, 345 F.3d at 838. To show extreme cruelty,

however, an applicant must establish that she has experienced more than mere

unkindness or insults. Rather, non-physical actions will result in extreme cruelty

when “tactics of control are intertwined with the threat of harm in order to maintain




                                         2
the perpetrator’s dominance through fear.” Id. at 840 (internal quotation marks

omitted).

      Here, Santos alleges only that her husband abandoned her in the United

States when he returned to the Phillippines to care for his ill father and did not

return for Santos’s I-130 interview. Without more, Santos has not established that

such actions rise to the level of extreme cruelty. We therefore deny the petition for

review.

      PETITION DENIED.




                                           3